        Case 4:20-cv-00672 Document 41-9 Filed on 06/14/21 in TXSD Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

ETHLOKIA PLUMBER, ex rel., K.W.              §
                                             §
                      Plaintiffs,            §
v.                                           §    CIVIL ACTION NO. 4:20-CV-00672
                                             §
HARRIS COUNTY DEPARTMENT                     §
OF EDUCATION,                                §
                                             §
                      Defendant.             §

                        ORDER GRANTING MOTION TO COMPEL
                               A 30(b)(6) DESIGNEE

          The Court, having considered Plaintiffs Ethlokia Plumber ex rel. K.W.’s Motion

to Compel a 30(b)(6) Designee, finds that the motion should be granted. Accordingly,

it is

          ORDERED that Defendant Harris County Department of Education properly

designate and prepare a designee who can testify about HCDE’s knowledge of the

previously noticed topics. It is further

          ORDERED that the 30(b)(6) deposition take place within the next 21 days.




          SIGNED this ____ day of _________, 2021.


                                                 _______________________________
                                                 JUDGE ANDREW S. HANEN




                                             1
